                                                      U.S. DISTRICT COURT
                                                  NORTIIERN DISTRICT OF TEXAS
                                                           FILED
                IN THE UNITED STATES DISTRICT COUR'
                                                         Fm 2 3 2019
                     NORTHERN DISTRICT OF TEX
                         FORT WORTH DIVISION
                                                  CLERK, U.S. DISTRICT COURT
ANDREA D. SMITH,                 §                    lly·--..,,-=---
                                                            lkpuly
                                 §
           Plaintiff,            §
                                 §
vs.                              §   NO. 4:18-CV-870-A
                                 §
PALL IDA, LLC, ET AL.,           §
                                 §
           Defendants.           §


                   MEMORANDUM OPINION AND ORDER

      Came on for consideration the motions of defendants,

Pallida, LLC ("Pallida"), and Mark W. Stout ("Stout•), to

dismiss. The court, having considered the motions, the responses

of plaintiff, Andrea D. Smith, the replies, the record, and

applicable authorities, finds that the motions should be denied.

                                I.

                            Background

      Briefly, plaintiff says that defendants engaged in unlawful

debt collection activities by filing an application for turnover

order seeking seizure of proceeds of exempt property, by making

application for and obtaining a writ of garnishment to enforce a

dormant judgment, and by supporting the application for writ of

garnishment with affidavits including false statements. In

support of their motions, defendants allege that the underlying

judgment they sought to collect was not dormant, and further,
that the property subject to the writ of garnishment was not

exempt property.

     The record reflects, and the parties do not dispute, that:

On February 6, 2008, Pallida's predecessor in interest obtained a

judgment against plaintiff. On or about January 25, 2017, Pallida

filed an application for writ of garnishment. On June 27, 2017,

Pallida was awarded judgment in the garnishment action. Because

of the wording of the judgment and because plaintiff filed a

notice of appeal therefrom, on June 21, 2018, plaintiff obtained

an order requiring the garnishee to return the funds impounded by

the writ of garnishment to plaintiff. On June 22, 2018, Stout, on

behalf of Pallida, filed a second application for writ of

garnishment. It is that application, along with a separate

application for turnover over and appointment of a receiver, that

is the subject of plaintiff's claims in this action.

                                  II.

                   Applicable Pleading Standards

          Rule 8 (a) (2) of the Federal Rules of Civil Procedure

provides, in a general way, the applicable standard of pleading.

It requires that a complaint contain "a short and plain statement

of the claim showing that the pleader is entitled to relief,"

Fed. R. Civ. P. 8(a) (2),   "in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests,"


                                   2
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)    (internal

quotation marks and ellipsis omitted) . Although a complaint need

not contain detailed factual allegations, the "showing"

contemplated by Rule 8 requires the plaintiff to do more than

simply allege legal conclusions or recite the elements of a cause

of action. Twombly, 550 U.S. at 555 & n.3. Thus, while a court

must accept all of the factual allegations in the complaint as

true, it need not credit bare legal conclusions that are

unsupported by any factual underpinnings. See Ashcroft v. Iqbal,

556 U.S. 662, 679 (2009)    ("While legal conclusions can provide

the framework of a complaint, they must be supported by factual

allegations.") .

     Moreover, to survive a motion to dismiss for failure to

state a claim, the facts pleaded must allow the court to infer

that the plaintiff's right to relief is plausible. Iqbal, 556

U.S. at 678. To allege a plausible right to relief, the facts

pleaded must suggest liability; allegations that are merely

consistent with unlawful conduct are insufficient. Id. In other

words, where the facts pleaded do no more than permit the court

to infer the possibility of misconduct, the complaint has not

shown that the pleader is entitled to relief. Id. at 679.

"Determining whether a complaint states a plausible claim for

relief .      [is]   a context-specific task that requires the


                                   3
reviewing court to draw on its judicial experience and common

sense."   Id.

     In considering a motion to dismiss for failure to state a

claim, the court may consider documents attached to the motion if

they are referred to in the plaintiff's complaint and are central

to the plaintiff's claims. Scanlan v. Tex. A&M Univ., 343 F.3d

533, 536 (5th Cir. 2003). The court may also refer to matters of

public record. Davis v. Bayless, 70 F.3d 367, 372 n.3   (5th Cir.

1995); Cinel v. Connick, 15 F.3d 1338, 1343 n.6   (5th Cir. 1994).

This includes taking notice of pending judicial proceedings.

Patterson v. Mobil Oil Corp., 335 F.3d 476, 481 n.l   (5th Cir.

2003). And, it includes taking notice of governmental websites.

Kitty Hawk Aircargo, Inc. v. Chao, 418 F.3d 453, 457 (5th Cir.

2005); Coleman v. Dretke, 409 F.3d 665, 667 (5th Cir. 2005).

                              III.

                            Analysis

A.   Whether the Underlying Judgment is Dormant

     The first issue to be considered is whether, under Texas

law, a dormant judgment can be revived by writ of garnishment.

The Supreme Court of Texas has apparently not addressed the

issue. Therefore, this court must make an "Erie-guess" as to how

that court would resolve it. Chaney v. Dreyfus Serv. Corp., 595

F.3d 219, 229 (5th Cir. 2010); Six Flags, Inc. v. Westchester


                                4
Surpus Lines Ins. Co., 565 F.3d 948, 954                            (5th Cir. 2009). In this

regard, while the decisions of intermediate state courts provide

guidance, they are not controlling. 1 United Teacher Assocs. Ins.

Co. v. Union Labor Life Ins. Co., 414 F.3d 558, 565-66 (5th Cir.

2005) .

        When construing a statute, Texas courts attempt to determine

and give effect to the Legislature's intent, looking first to the

plain and common meaning of the words used. State ex rel. State

Dep't of Highways & Pub. Transp. v. Gonzalez, 82 S.W.3d 322, 327

(Tex. 2002). Courts determine intent from the entire act and not

just from isolated portions. Id.

        Chapter 34 of the Texas Civil Practice and Remedies Code is

titled "Execution on Judgments." The first section thereunder is

titled "No Execution on Dormant Judgment" and provides, in

pertinent part:

          (a) If a writ of execution is not issued within 10
        years after the rendition of a judgment of a court of
        record or a justice court, the judgment is dormant and
        execution may not be issued on the judgment unless it
        is revived.
          (b) If a writ of execution is issued within 10 years
        after rendition of judgment but a second writ is not
        issued within 10 years after issuance of the first



         'In Chaney, the Fifth Circuit said that in making its Erie-guess, the court should defer to the
intermediate state appellate courts unless convinced by other data that the highest state cou11 would
decide otherwise. Chaney v. Dreyfus Serv. Corp., 595 F.3d 219, 229 (5th Cir. 2010). However, in this
case, the appellate opinions are inconsistent. Further, one panel of the Fifth Circuit may not overrule
another and the United Teacher case is the earlier. Lowrey v. Tex. A&M Univ. Sys., 117 F.3d 242, 247
(5th Cir. 1997).

                                                    5
     writ, the judgment becomes dormant. A second writ may
     be issued at any time within 10 years after issuance of
     the first writ.


Tex. Civ. Prac. & Rem. Code § 34.001.

     Pursuant to the plain language of § 34.001, the only method

to extend a judgment, that is, to prevent it from becoming

dormant,    is by issuance of a writ of execution. Keith M. Jensen,

P.C. v. Briggs, No. 02-14-00096-CV, 2015 WL 1407357, at *6 (Tex.

App.--Fort Worth Mar. 26, 2015, no pet.); Raymond K. Oukrop, DDS,

P.C. v. Tatsch, No. 03-12-00721-CV, 2014 WL 3734192, at *2      (Tex.

App.--Austin July 2, 2014, no pet.). The statute specifically

refers first to "writ of execution" and later to "execution." The

terms are obviously not synonymous.

     Defendants rely on Harper v. Spencer & Assocs., P.C., 446

S.W.3d 53    (Tex. App.--Houston [1st Dist.]   2014, pet denied), for

the proposition that a writ of garnishment is a writ of execution

as defined in§ 34.001. That court's analysis, however, is based

on the faulty premise that a writ of execution is the same thing

as an execution. Harper, 446 S.W.3d at 56 (looking to the

definition of "execution" in Rule 622 of the Texas Rules of Civil

Procedure). The Harper court overlooks the distinction in Tex. R.

civ. P. 621 between "execution" and "other appropriate process."

The court also overlooks that there are separate sets of rules

for attachment    (Tex. R. Civ. P. 592-609), distress warrants (Tex.

                                   6
R. Civ. P. 610-620), executions (Tex. R. Civ. P. 621-656),

garnishment (Tex. R. Civ. P. 657-679), injunctions (Tex. R Civ.

P. 680-693), and sequestration (Tex. R. Civ. P. 696-716). These

are in keeping with the separate schemes set out by the

Legislature in the Civil Practice and Remedies Code for execution

on judgments (Ch. 34), and the "extraordinary remedies" of

attachment (Ch. 61), sequestration (Ch. 62), garnishment   (Ch.

63), receivership (Ch. 64), injunction (Ch. 65), and quo warranto

(Ch. 66) .

     Clearly, as any Texas law student learns, there are

different writs for different purposes. As the Harper court

notes, garnishment is one means of collecting on a judgment. 446

S.W.3d 446 at 56. But that does not mean that a writ of

garnishment is a writ of execution. Garnishment and execution are

two separate things. And, that other types of judgment collection

activities qualify as writs of execution because they meet the

definition of Tex. R. Civ. P. 629 (e.g., are directed to any

sheriff or constable and are returnable in 30, 60, or 90 days)

does not mean that a writ of garnishment so qualifies. See Keith

M Jensen, P.C., 2015 WL 1407357, at *3-*6 (explaining why a

turnover order is not a writ of execution) ; Raymond K. Oukrop

DDS, P.C., 2014 WL 3734192, at *4   (same). It does not.




                                7
     A writ of garnishment is not directed to a sheriff or

constable; it is directed to the garnishee. Tex. R. Civ. P. 661;

Tenet Health Sys. Hosps. Dallas.        Inc. v. N. Tex. Hosp. Physicians

Grp., P.A., 438 S.W.3d 190, 197 (Tex. App.--Dallas, no pet.). The

sheriff or constable simply delivers the writ of garnishment to

the garnishee, Tex. R. Civ. P. 663. Service on the judgment

debtor is accomplished as in other civil cases and the action

proceeds as any other civil suit. Tex. R. Civ. P. 663a-79. The

sheriff or constable does not seize any property in satisfaction

of a judgment.

     The court is satisfied that, were the Supreme Court of Texas

to consider this matter,   it would determine that a writ of

garnishment is not a writ of execution as that term is used in

Tex. Civ. Prac. & Rem. Code   §   34.001.

B.   Whether Defendants Sought To Collect Exempt Property

     Defendants maintain that plaintiff's claims regarding exempt

property should be dismissed because the property subject to the

garnishment actions does not qualify as exempt property. As

plaintiff points out, however, her claim is that a separate

application for turnover order and appointment of a receiver,

filed on or about October 23, 2017, in the trial court violated




                                    8
the statutes prohibiting unlawful collection practices.' The

court is not persuaded that this is a matter properly determined

on motion to dismiss. Whether the alleged violations occurred

would appear to turn on whether defendants knew that the Frost

account, the subject of the garnishment referenced in the

turnover application, contained proceeds of exempt property.

                                                   IV.

                                                 Order

     The court ORDERS that defendants' motions to dismiss be, and

are hereby, denied.

     SIGNED February~' 2019.




                                                 J     cBRYDE           ?/
                                                 Uni ed States District Judge




    2
        A copy of the application is attached as Exhibit A to plaintiff's complaint.

                                                    9
